DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 08/09/2021.  Claims 1-26 are currently pending, of which claims 1-7, 9-15 and 17-23 are amended, and claims 25-26 are newly added.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/08/2021 and 12/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s remarks, see page 9, with respect to the claim objections have been fully considered.  The claims have been amended to overcome the informalities, therefore the objections are withdrawn.
Applicant’s remarks, see pages 9-10, with respect to the rejections under 35 USC 103 have been fully considered and are persuasive.  The amended claims overcome the prior rejections, therefore the rejections have been withdrawn.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Peter C. Mei (Reg. No. 39,768) in a telephone interview on 12/29/2021.
The application has been amended as follows:

1.	(Currently Amended) A method, comprising:
collecting multiple data packets that are communicated between multiple service instances of a software application in a cloud environment, wherein the multiple data packets correspond to a raw event pertaining to an interaction between the multiple service instances and metadata associated with the raw event; 
generating time series data at least by performing stateful processing on the multiple data packets, wherein the time series data is generated by performing protocol reconstruction whereby communications traffic comprising the multiple data packets is analyzed to assemble a protocol-based conversation between the multiple service instances;
generating enhanced time series data at least by processing the metadata, wherein the metadata is processed with the time series data for generation of the enhanced time series data; and
generating a topology map describing the multiple service instances of the software application based at least in part on the enhanced time series data.
6.	(Currently Amended) The method of claim 1, further comprising: 
software application at least by adding a new microservice instance into or removing an existing microservice instance from multiple microservice instances in the networked microservice model for the software application based at least in part upon processing the multiple data packets into the time series data.
7.	(Currently Amended) The method of claim 1, wherein generating the enhanced time series data comprises:
correlating a set of attributes of the time series data with the metadata at a second stream processor based at least in part on a corresponding set of attributes of the metadata, wherein the metadata is collected by a collector instance and stored in a database in a cloud service, and the time series data is generated by a first stream processor and communicated to the cloud service.
9.	(Currently Amended) A system, comprising:
a processor; and
a memory for holding programmable code; wherein the programmable code includes instructions for:
collecting multiple data packets that are communicated between multiple service instances of a software application in a cloud environment, wherein the multiple data packets correspond to a raw event pertaining to an interaction between the multiple service instances and metadata associated with the raw event; 
generating time series data at least by performing stateful processing on the multiple data packets, wherein the time series data is generated by performing protocol reconstruction whereby communications traffic comprising the multiple data packets is analyzed to assemble a protocol-based conversation between the multiple service instances;

generating a topology map describing the multiple service instances of the software application based at least in part on the enhanced time series data.
14.	(Currently Amended) The system of claim 12, wherein the programmable code further includes additional instructions for scaling a networked microservice model for the software application at least by adding a new microservice instance into or removing an existing microservice instance from multiple microservice instances in the networked microservice model for the software application based at least in part upon processing the multiple data packets into the time series data.
15.	(Currently Amended) The system of claim 9, wherein the programmable code includes additional instructions for generating the enhanced time series data comprising:
correlating a set of attributes of the time series data with the metadata at a second stream processor based at least in part on a corresponding set of attributes of the metadata, wherein the metadata is collected by a collector instance and stored in a database in a cloud service, and the time series data is generated by a first stream processor and communicated to the cloud service.
17.	(Currently Amended) A computer program product embodied on a non-transitory computer readable medium having stored thereon a sequence of instructions which, when executed by a processor, cause the processor to perform a set of acts, the set of acts comprising:
collecting
 comprising the multiple data packets is analyzed to assemble a protocol-based conversation between the multiple service instances;
generating enhanced time series data at least by processing the metadata, wherein the metadata is processed with the time series data for generation of the enhanced time series data; and
generating a topology map describing the multiple service instances of the software application based at least in part on the enhanced time series data.
22.	(Currently Amended) The computer program product of claim 17, wherein the set of acts further comprises: 
scaling a networked microservice model for the software application at least by adding a new microservice instance into or removing an existing microservice instance from multiple microservice instances in the networked microservice model for the software application based at least in part upon processing the multiple data packets into the time series data.
23.	(Currently Amended) The computer program product of claim 17, wherein for generating the enhanced time series data the set of acts further comprises:
correlating a set of attributes of the time series data with the metadata at a second stream processor based at least in part on a corresponding set of attributes of the metadata, wherein the metadata is collected by a collector instance and stored in a database in a cloud service, and the time series data is generated by a first stream processor and communicated to the cloud service.

Allowable Subject Matter
Claims 1-26 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-26 are allowed for reasons argued by the applicant in the Remarks, filed 08/09/2021.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the amended claims with proper motivation at or before the time it was effectively filed.
Therefore, claims 1-26 are hereby allowed in view of applicant’s persuasive arguments.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.